Citation Nr: 0804115	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  07-14 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in December 2007.  A 
transcript of the hearing is of record.  

A motion to advance this case on the docket due to advanced 
age was granted by the Board in December 2007.  See 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).


REMAND

The veteran contends that his coronary artery disease was 
incurred during his active duty service.  Service medical 
records dated in May 1954 and March 1955 note the veteran's 
complaints of chest pains.  The record contains two medical 
nexus opinions pertinent to the issue on appeal.  The first, 
a July 2006 letter by Gene E. Myers, M.D., submitted by the 
veteran, states that it cannot be determined with any degree 
of statistical medical accuracy whether the veteran's in-
service symptoms were related to his coronary artery disease.  
The second, a letter by Jerold N. Chip, M.D., received in 
January 2008, opines based on a review of the veteran's 
service medical records that his current heart condition is 
as likely as not related to military service.  Upon a careful 
review of the medical evidence currently of record, the Board 
finds that a remand is required to afford the veteran a VA 
examination to ascertain the etiology of his coronary artery 
disease.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following actions:

1.  The RO or the AMC should afford the 
veteran an examination by a physician 
with appropriate expertise to determine 
the nature and etiology of his coronary 
artery disease.  The examiner must review 
the claims folder.  Consideration of such 
should be reflected in the completed 
examination report.  Any indicated 
studies or tests should be conducted.  
The examiner should provide an opinion as 
to whether there is a 50 percent or 
better probability that the veteran's 
coronary artery disease is etiologically 
related to his active military service.  
The examiner should specifically address 
whether the veteran's complaints of chest 
pain in service were early manifestations 
of his coronary artery disease.  The 
rationale for all opinions expressed must 
also be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the veteran's claim on a de 
novo basis.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


